Citation Nr: 1339701	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  12-31 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Hager, Counsel






INTRODUCTION

The Veteran served on active duty from June 1996 to September 2000 and from March 2002 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO, among other things, denied entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed a claim for entitlement to service connection for PTSD. The Court has held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his psychiatric illness, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his or her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

The evidence reflects that the Veteran has not only been diagnosed with PTSD, but he has also been diagnosed with anxiety disorder and depression.   A remand to the RO is therefore warranted to adjudicate the claim as recharacterized on the title page.  Moreover, as the Veteran has been diagnosed with various psychiatric disorders, a VA examination is warranted to determine the precise nature of his current psychiatric disability or disabilities, and whether any are related to service. 
 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the nature and etiology of any current psychiatric disorder.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify each current psychiatric disorder.  Then, the examiner should indicate whether any such disorder is as least as likely as not (50 percent probability or more) related to service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

2.  After the above development has been completed, readjudicate the recharacterized claim for entitlement to a psychiatric disorder, to include PTSD, anxiety disorder, and depression.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

